Citation Nr: 0512186
Decision Date: 05/02/05	Archive Date: 09/19/05

Citation Nr: 0512186	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-30 452	)	DATE MAY 02 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to September 
1945.  He died on March [redacted], 1951, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines, that denied the above 
claim.


DECISION TO VACATE

On January 25, 2005, the Board issued a decision wherein the 
issue of entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318 was denied.  The appellant, however, argues that she 
did not receive a personal hearing as requested.  Although 
her submissions, as explained in the Board's January 25, 2005 
decision, do not clearly indicate a request for hearing, the 
Board has nevertheless given the appellant the benefit of the 
doubt in this regard.  As such, the Board did not review all 
of the potentially pertinent evidence, i.e., hearing 
testimony, when it issued the decision as to the merits of 
the appellant's claim.

The Board may vacate an appellate decision when a claimant is 
denied due process of law.  See 38 C.F.R. § 20.904(a).  
Because the appellant was denied due process of law, the 
January 25, 2005, Board decision will be vacated in its 
entirety.  The Board will conduct a review of all of the 
evidence, including consideration of any hearing testimony, 
and a new decision will be made as to the merits of the 
appellant's claim in a separate decision.


	(CONTINUED ON NEXT PAGE)

ORDER

The January 25, 2005, decision of the Board is vacated in its 
entirety.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0501763	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had recognized active military service with the 
United States Armed Forces from June 1944 to September 1945.  
He died on March [redacted], 1951.  The appellant is his surviving 
spouse.

This appeal arises from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines which denied the above 
claim. 

On the substantive appeal submitted in August 2004, the 
appellant was given an opportunity to request a hearing 
before VA.  She indicated that she did not wish to have a 
hearing.  In an attached note, she added that she did not 
have a representative because she could not financially 
afford it.  These remarks were reiterated within her November 
2004 letter to the Board.


FINDINGS OF FACT

1. The veteran died on March [redacted], 1951 and his Certificate of 
Death indicated the cause of his death was compound fracture 
of both legs and feet with shrapnel wounds to the left thigh. 

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.




CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  The widow of a deceased veteran may be 
entitled to DIC as if the veteran's death were service 
connected where the veteran's death was not caused by his own 
willful misconduct and he was in receipt of or entitled to 
receive (or but for receipt of military retired or retirement 
pay was entitled to receive) compensation at the time of 
death for a service-connected disability that was either:  
(1) continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active service for a period of not less than five years 
immediately preceding death; or continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of not less than one year immediately preceding death 
if the veteran was a former prisoner of war who dies after 
September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).

The provisions of 38 C.F.R. § 3.22 provide limited the 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to 
receive" to mean that, at the time of death, the veteran had 
a service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because:  (1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation to offset 
an indebtedness of the veteran; (3) the veteran had not 
received total disability compensation solely because of 
clear and unmistakable error in a VA decision; (4) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (5) VA was withholding payments under 
the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to receive 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22 (2004).

The veteran was separated from active service in September 
1945.  There are no service medical records or post-service 
medical records of record.  The veteran died on March [redacted], 
1951, apparently as a result of a compound fracture of both 
legs and feet with shrapnel wounds to the left thigh 
sustained from some type of explosion from civil unrest.  The 
appellant was married to the veteran at the time of his 
death. During his lifetime, the veteran did not claim or 
establish service connection for any disabilities.    

As such, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death, that is, 
the veteran had no service-connected disability rated as 100 
percent disabling for any time period prior to his death.  
See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement).

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  Indeed, 
there are none, as the veteran did not file any claims during 
his lifetime.  As the appellant has not raised this issue, 
the Board concludes that no further action or consideration 
is warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 analysis.

The Board acknowledges that the appellant generally argues 
that the veteran had been treated for a high fever in 1947 
and "diacheteria" in 1949.  She also asserted that he was 
discharged in December 1946 with malaria.  She indicated he 
had been killed during a rebel ("Hukbalahap") ambush, and 
that he also sustained the injuries which eventually resulted 
in his death during his recognized guerilla service.  She 
also asserted that the veteran left her in January 1946 to 
travel to another barrio in order to get medicine and "fresh 
air" for his condition, and that she had been told five years 
later that he had been killed in an ambush but was refused 
information on the circumstances of his death.  To the extent 
that the appellant has argued the foregoing disorders which 
allegedly afflicted the veteran, such are tantamount to a 
"hypothetical claim" for entitlement, which is excluded from 
consideration.  National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  Accordingly, VA's duty to notify 
and assist does not extend to this claim.




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





